Citation Nr: 0002795	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for ophthalmic migraine, formerly considered as scintillating 
scotoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to September 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for an compensable 
disability rating for an ophthalmic migraine, to include a 
scintillating scotoma. 

The Board notes that this matter was previously before the 
Board in May 1999, at which time the case was remanded to the 
RO for additional development.


REMAND

The Board's May 1999 remand directed the RO, among other 
things, to assess whether two separate disabilities are 
involved, which would require the RO to separately rate the 
veteran's disability under the separate diagnostic criteria 
available under 38 C.F.R. § 4.84a, Diagnostic Code 6081, and 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  As explained in 
the Board's May 1999 remand, this issue has arisen because 
service connection for scintillating scotoma was initially 
established pursuant to a June 1980 rating decision, which 
assigned the veteran's noncompensable disability rating under 
Diagnostic Code 6081.  However, seventeen years later, in 
accordance with a November 1997 rating decision from which 
the present appeal arises, the RO redescribed the disability 
as an ophthalmic migraine, and applied the diagnostic 
criteria of Diagnostic Code 8100.  The veteran's 
representative has argued that such action was erroneous and 
that two separate disabilities are involved and should be 
rated separately under the separate diagnostic criteria.  In 
this regard, it appears that the application of 38 C.F.R. 
§ 3.957 has been called into question, in that the veteran 
was previously rated for more than ten years under Diagnostic 
Code 6081.  

The Board's May 1999 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, this case is REMANDED for the following actions:

The RO should review the record and 
formally determine whether the change in 
description of the veteran's disability 
is warranted or whether two separate 
disabilities should be rated.  Such 
determination should include 
consideration and analysis under 38 
C.F.R. §§ 3.105, 3.957.  The RO should 
also consider whether the evidence 
warrants an increase in the pertinent 
rating(s).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing the question of whether 
separate ratings are in order.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to ensure compliance with the 
Board's previous remand.  The Board intimates no opinions as 
to the eventual determinations to be made in this case.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





 

